Citation Nr: 9925723	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
injury, left fifth finger.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to May 1973, 
and from April 1980 to April 1997.  This appeal arises from a 
July 1997 rating decision of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  The veteran's left fifth finger injury residuals consist 
of a swan-neck deformity and subjective complaints of 
inability to type with the finger; she has full strength and 
range of motion; she is able to touch the tip of the left 
fifth finger to her thumb; and no objective functional loss 
or extremely unfavorable ankylosis has been noted.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
injury, left fifth finger, since May 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, 
Codes 5227, 5156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The service medical records indicate that the veteran 
suffered a non-displaced fracture of the left fifth proximal 
phalanx when her left hand struck a wall while cleaning in 
September 1981.  Service connection was granted in July 1997 
for residuals, left fifth finger injury.  A noncompensable 
evaluation was assigned from May 1997.  The veteran contends 
that she is entitled to a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's service-connected left 
finger disability is currently rated as noncompensable under 
38 C.F.R. § 4.17a, Diagnostic Code 5227 (1998).  That code 
provides that ankylosis of any single finger other than the 
thumb, index or middle will be rated 0 percent.  38 C.F.R. § 
4.71a, Code 5227 (1998).  However, extremely unfavorable 
ankylosis will be rated as amputation under Code 5156, which 
provides compensable evaluations.  

The service separation examination in December 1996 described 
a loss of extension of 15 degrees of the left fifth digit.  
This was not considered disabling.  

A VA orthopedic examination was conducted in January 1998.  
The veteran reported that the deformity of the left fifth 
finger had decreased with physical therapy during service.  
The veteran also noted that she had bilateral carpal tunnel 
syndrome which affected her hand strength.  She reported that 
she was unable to type with her left fifth finger.  She was 
employed at a JVC plant, where she packed compact discs into 
cartons.  On examination, the veteran was able to touch her 
left thumb to all four fingers without any difficulty.  A 
swan neck deformity of the fifth digit was noted.  

A VA neurologic examination was conducted in April 1998.  The 
examiner noted that the veteran was able to oppose her thumb 
to the tips of the fingers normally.  Muscle strength, 
reflexes, and motor sensation were normal.  

The medical evidence demonstrates that the veteran's left 
fifth finger injury residuals consist of a swan-neck 
deformity and subjective complaints of inability to type with 
the finger.  The examiners described full strength and range 
of motion, and the veteran was able to touch the tip of the 
left fifth finger to her thumb.  The examination findings 
provide no basis for a compensable evaluation; there was no 
objective evidence of functional loss or extremely 
unfavorable ankylosis present.  

Accordingly, the Board finds that the veteran is not entitled 
to a compensable evaluation for residuals of injury, left 
fifth finger, at any time from May 1997 to the present.  
38 C.F.R. Part 4, Code 7806 (1998).  In this regard, see 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  The 
facts in this case do not raise a reasonable doubt which 
could be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

